          Case 3:20-cv-07000-WHA Document 91 Filed 07/12/21 Page 1 of 3



 1   NELSON MULLINS RILEY & SCARBOROUGH LLP
     Jahmy S. Graham (SBN 300880)
 2   jahmy.graham@nelsonmullins.com
     Priscilla Szeto (SBN 305961)
 3   priscilla.szeto@nelsonmullins.com
     Crispin L. Collins (SBN 311755)
 4   crispin.collins@nelsonmullins.com
     19191 South Vermont Avenue, Suite 900
 5   Torrance, CA 90502
     Telephone:       424.221.7400
 6   Facsimile:      424.221.7499

 7   Attorneys for Defendant
     TAWKIFY, INC.
 8

 9                                UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO

11

12   JEREMY STANFIELD, on behalf of himself           Case No. 3:20-cv-07000-WHA
     and all others similarly situated,
13
                                                      Assigned to Hon. William H. Alsup
                                  Plaintiff,
14
            v.                                        NOTICE OF ERRATA AND
15                                                    CORRECTION TO TAWKIFY, INC.’S
     TAWKIFY, INC., et al.; and DOES 1 -25,           SUPPLEMENTAL BRIEFING RE
16                                                    CONVERTED MOTION FOR
                                  Defendants.         SUMMARY JUDGEMENT
17

18                                                    Hearing Date: August 12, 2021
                                                      Hearing Time: 8:00 a.m.
19                                                    Courtroom:    12
20                                                    Date Removed: October 7, 2020
                                                      Date Filed:   August 17, 2020
21

22

23

24

25
26

27

28

                                                                       Case No. 3:20-cv-07000-WHA
                 NOTICE OF ERRATA REGARDING TAWKIFY, INC.’S SUPPLEMENTAL MSJ BRIEFING
          Case 3:20-cv-07000-WHA Document 91 Filed 07/12/21 Page 2 of 3



 1   TO THE COURT AND PLAINTIFF IN THIS ACTION:

 2          PLEASE TAKE NOTICE THAT Defendant Tawkify, Inc. (“Tawkify”), through its

 3   undersigned counsel, hereby provides notice of errata and correction as follows:

 4          On July 9, 2021, Tawkify filed its “Corrected Supplemental Briefing Re: Converted Motion

 5   for Summary Judgment” (the “MSJ Briefing”) (Dkt. 89) and its Corrected “Declaration of Jahmy S.

 6   Graham in Support of Defendant Tawkify, Inc.’s Motion for Summary Judgment” (“Graham

 7   Declaration” or “Graham Decl.”). (Dkt. 89-1.) Due to inadvertent clerical errors, the MSJ Briefing

 8   contained one exhibit citation that was incorrectly numbered, and two pages from Exhibit Z of the

 9   Graham Declaration (pp. 252-53 of Plaintiff’s Deposition Transcript) were inadvertently omitted. The

10   corrected citation is identified below for the Court’s and parties’ reference, and the missing two

11   deposition transcript pages inadvertently omitted from Exhibit Z of the Graham Declaration is attached

12   herewith as Exhibit 1.

13    Page/   Fact                                  Citation in Brief        Corrected Citation
      Line
14    9:21-26 “…she declined to meet with           (Schultz Decl., Ex. E)   Schultz Decl., Ex. D
              Plaintiff again . . . ‘What was he
15            thinking?’”
16    Dated: July 12, 2021                   Respectfully submitted,
17                                           NELSON MULLINS RILEY & SCARBOROUGH LLP
18
                                             By:     /s/ Jahmy S. Graham
19                                                   Jahmy S. Graham
                                                     Priscilla Szeto
20                                                   Crispin L. Collins
21                                                   Attorneys for Defendant
                                                     TAWKIFY, INC.
22

23

24

25
26

27

28

                                               1                     Case No. 3:20-cv-07000-WHA
               NOTICE OF ERRATA REGARDING TAWKIFY, INC.’S SUPPLEMENTAL MSJ BRIEFING
         Case 3:20-cv-07000-WHA Document 91 Filed 07/12/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on July 12, 2021, I electronically filed the forgoing with the Clerk of

 3   court using the CM/ECF system and I served a copy of the forgoing pleading on all counsel for all

 4   parties via the CM/ECF system and/or mailing same by United States Mail, properly addressed,

 5   and first class postage prepaid, to all counsel of record in this matter.

 6
             I declare that I am employed in the office of a member of the bar of this Court at whose
 7   direction the service was made.
 8          Executed on July 12, 2021 at Torrance, California.
 9   Jahmy S. Graham                                   By: /s/ Jahmy S. Graham
                                                                                 Signature
               Jahmy S. Graham
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                                       2                           Case No. 3:20-cv-07000-WHA
                                           CERTIFICATE OF SERVICE
